
	
		II
		110th CONGRESS
		2d Session
		S. 3389
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Mr. Schumer (for himself
			 and Ms. Cantwell) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require, for the benefit of shareholders, the
		  disclosure of payments to foreign governments for the extraction of natural
		  resources, to allow such shareholders more appropriately to determine
		  associated risks.
	
	
		1.Short titleThis Act may be cited as the
			 Extractive Industries Transparency
			 Disclosure Act.
		2.FindingsThe Congress finds the following:
			(1)Each year
			 corporations pay billions of dollars to foreign governments and their
			 affiliates for natural resources, such as oil, gas, coal, copper, diamonds, and
			 other extracted minerals.
			(2)Developing countries that derive a
			 significant portion of their revenues from natural resource extraction tend to
			 have higher poverty rates, weaker governance, higher rates of conflict, and
			 poorer development records than those countries that do not rely on resource
			 revenues. Since revenues derived from natural resource extraction are often a
			 singular opportunity for some developing countries to structure programs and
			 institutions to broaden the collective and individual wealth of their citizens,
			 it is imperative that the uses of such funds are closely monitored.
			(3)There is a growing
			 consensus among oil, gas, and mining companies that transparency is good for
			 business, since it improves the business climate in which they work and fosters
			 good governance and accountability.
			(4)Transparency
			 benefits shareholders because of their desire to know the amount of such
			 payments in order to assess financial risk, compare payments from country to
			 country, and assess whether such payments help to create a more stable
			 investment climate; moreover, undisclosed payments may be perceived as corrupt
			 and to the detriment of the image of the corporation.
			(5)It is in the
			 United States best interest to promote transparency, since transparency
			 contributes to a better investment climate, a more stable commodity supply, and
			 greater energy security.
			3.Additional annual
			 report disclosures required
			(a)AmendmentSection 13 of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78m) is amended by adding at the end the following new
			 subsection:
				
					(m)Disclosure of
				payment for resource extraction
						(1)Disclosures
				requiredThe Commission shall
				modify the rules prescribed under subsection (b) to require that each issuer
				required to file an annual report with the Commission shall disclose in such
				report the total amounts, for each foreign country and for each category of
				payment for each foreign country, of any and all payments made, directly or
				indirectly, by the issuer or any of its subsidiaries, to an agency or
				instrumentality of a foreign government—
							(A)for natural
				resources in a foreign country; or
							(B)in any connection
				with the extraction of natural resources from a foreign country.
							(2)DefinitionsFor
				purposes of this subsection, the following definitions shall apply:
							(A)Agency or
				instrumentality of a foreign governmentThe term agency or instrumentality of
				a foreign government means—
								(i)a foreign government;
								(ii)a department,
				ministry, agency, office, officer, employee, legislator, representative,
				subdivision, or agent of a foreign government;
								(iii)a person that is
				directly or indirectly owned, controlled, or employed by one or more of the
				persons or entities described in
				clause (i) or
				(ii);
								(iv)an account, trust, or other device held for
				the benefit of any of the persons or entities described in
				clause (i),
				(ii), or
				(iii); or
								(v)an entity
				controlled by the state, such as a state-owned oil company, and its
				agents.
								(B)Category of
				paymentThe term category of payment, for any
				payment or transfer, means the category described in any of clauses (i) through
				(viii) of
				subparagraph (G) that most closely
				describes such payment or transfer.
							(C)ExtractionThe term extraction
				means—
								(i)the search for any
				natural resource, in its natural deposits and original locations;
								(ii)the acquisition
				of property rights, licenses, or properties for the purpose of further
				exploration or for the purpose of removing any natural resource from existing
				deposits on those properties, or both;
								(iii)the
				construction, drilling, and production activities necessary to retrieve any
				natural resource from its natural deposit, and the acquisition, construction,
				installation, and maintenance of field gathering and storage systems, including
				lifting any other natural resource to the surface and gathering, treating,
				field processing, and field storage;
								(iv)the
				transportation of any natural resource through the territory of any foreign
				country by any means;
								(v)the export of any
				natural resource from an intermediary country;
								(vi)the acquisition
				of any concession, permission, permit, right, or other authorization from a
				foreign government necessary or desirable to conduct any of the activities
				described in clauses (i) through (v); or
								(vii)any combination
				of the activities described in clauses (i) through (vi).
								(D)Foreign
				countryThe term
				foreign country means any country other than the United
				States.
							(E)Foreign
				governmentThe term
				foreign government means the government of any foreign
				country.
							(F)Natural
				resourcesThe term
				natural resources means—
								(i)oil and gas reserves, metal ores,
				gemstones, industrial materials, and coal; and
								(ii)any other
				commodity of commercial value produced by the extraction of natural resources,
				in its natural or refined state, that the Commission shall, by regulation,
				determine should be subject to the reporting requirements of this subsection in
				order to carry out the purposes of this subsection due to the significance of
				the amounts being paid therefor by one or more issuers.
								(G)PaymentsThe term payments means any
				transfer or payment of any kind, either direct or indirect, and irrespective of
				the amount, and in any form whatsoever, including—
								(i)host government’s
				production entitlements;
								(ii)national
				state-owned company production entitlements;
								(iii)profits
				taxes;
								(iv)royalties;
								(v)dividends;
								(vi)bonuses (such as
				signature, discovery, or production bonuses);
								(vii)license fees,
				rental fees, entry fees, and other considerations for licenses or concessions;
				and
								(viii)other benefits to the foreign government or
				the agency or instrumentality of the foreign government that have a value of
				not less that
				$100,000.
								.
			(b)DeadlineThe Securities and Exchange Commission
			 shall prescribe the modifications to its rules required by section 13(m) of the
			 Securities Exchange Act of 1934 (as added by the amendment made by
			 subsection (a) of this section) not later
			 than 90 days after the date of enactment of this Act, and shall make such
			 modifications effective with respect to the annual reports of issuers with
			 respect to the fiscal years of issuers ending on or after January 1,
			 2009.
			(c)Public
			 Availability of InformationThe Securities and Exchange
			 Commission shall, by rule or regulation, provide that the information filed by
			 all issuers pursuant to such section 13(m) be compiled so that it is accessible
			 by the public directly, and in a compiled format, from the website of the
			 Commission without separately accessing on the EDGAR system the annual reports
			 of each issuer filing such information.
			
